DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supporting area”, “center distance”, and “distance A1” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, section e, the second line, the term “the at least one interconnected wheel” lacks proper antecedent basis. Please delete “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4240720 A1 (“Korn”) in view of EP 0374290 A1 (“Girod”).
Referring to Claim 1: Korn teaches a vehicle (8) guided on a railway track comprising a chassis (1) and at least one wheel assembly (2) interconnected to the chassis comprising: 
a. a cross-member (12) having 
i. a first end to which a first hub is interconnected by a first steering joint (3) swiveling about a first steering axis arranged in a vertical manner (Fig. 1), 
ii. a second end to which a second hub is interconnected by a second steering joint (3) swiveling about a second steering axis arranged in a vertical manner (Fig. 1), and 
b. a first wheel (2) attached to the first hub rotatable around a first rotation axis and a second wheel (2) attached to the second hub rotatable around a second rotation axis (Fig. 1), 
c. the first wheel and the second wheel (2) each comprise a rolling surface which during operation interacts with a rail of a railway track by a supporting area (see annotated Fig. 2 below), 
d. a first sensor (18) to determine a lateral position of the first sensor with respect to the rail (see attached EPO machine translation, Para. [0022]), 
i. said first sensor (18) being attached to the first hub (via guide rocker 1) (Fig. 1), 
ii. said first sensor (18) being arranged with respect to a direction of travel in front of the supporting area of the first wheel (2) in a horizontal direction spaced a distance A1 apart with respect to the center of the respective supporting area (see annotated Fig. 2 below), 

f. the first sensor (18) is interconnected to the actuator by a control unit which calculates a steering angle for the at least one interconnected wheel depending on the deter- mined lateral position of the first sensor (Para. [0022], for specifics on the control unit see EP 0374290 B1 (“Girod”), which Korn incorporates by reference) (Girod, Fig. 3, Ref. 68).

    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale

Korn does not specifically teach that “a center distance between each steering axis and a center of the related supporting area is within a maximum distance of 0.1m.” Girod also teaches a steering axis 154 at a distance from the contact point p4, but does In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Korn does not specifically teach that “distance A1 is in the range of 0.1-1.2m.” However, Girod specifically identifies a fixed distance (lc) corresponding to the distance A1 (see attached EPO machine translation, Para. [0038]) (Fig. 6) and that this distance (lc) must be taken into account when calculating the steering angle (Para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to make the distance A1 in the range of 01-1.2m, in order to make measurements close to the wheel contact point, for accuracy, but keep the sensor a safe distance away from the wheel. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 2: Korn further teaches a vehicle, wherein the at least one wheel assembly (2) comprises a second sensor (18) which is attached to the second hub, said second sensor being arranged with respect to the direction of travel in front of the supporting area of the second wheel in a horizontal direction spaced a distance A2 apart with respect to the center of the related supporting area (Para. [0024], last sentence).

Referring to Claim 3: Korn does not specifically teach a third sensor. However, Girod teaches a railway vehicle sensor system, wherein the at least one wheel assembly comprises a first sensor (19, 27) and a third sensor (20, 28) which is attached to the first hub (Para. [0043]) (Fig. 11), the third sensor being arranged with respect to the direction of travel in back of the supporting area of the first wheel in a horizontal direction spaced a distance A3 (lc) apart with respect to the center of the related supporting area (Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a third sensor, as taught by Girod, in order to obtain additional information and increase the accuracy of the steering system.

Referring to Claim 4: Korn in view of Girod, as applied to claim 3, further teaches a vehicle guided on the railway track, wherein the distance A1 and the distance A3 are equal (both A1 and A3 are equal to “lc” in Girod) (see Girod Figs. 6 and 11).

Referring to Claim 5: Korn does not specifically teach a fourth sensor. However, Girod teaches a railway vehicle sensor system, wherein the at least one wheel assembly comprises a second sensor (19, 27) and a fourth sensor (20, 28) which is attached to the second hub (Para. [0043]) (Fig. 11), said fourth sensor being arranged with respect to the direction of travel in back of the supporting area of the second wheel in a horizontal direction spaced a distance A4 (lc) apart with respect to the center of the related supporting area (Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a fourth sensor, as taught by Girod, in order to obtain additional information and increase the accuracy of the steering system.

Referring to Claim 7: Korn further teaches a vehicle, wherein the actuator (17) of the at least one wheel assembly is interconnected to the cross-member (12) (Fig. 1) (Para. [0022]).

Referring to Claim 8: Korn further teaches a vehicle, wherein the actuator (17) of the at least one wheel assembly is in a transversal direction arranged between the wheels (2) of a wheel assembly (Fig. 1) (Para. [0022]).

Referring to Claim 9: Korn further teaches a vehicle, wherein the first sensor (18) of the at least one wheel assembly (2) measures the lateral position of the first sensor with respect to an inner guiding edge or flank of the rail (Fig. 1) (Para. [0022]).



Referring to Claim 12: Korn further teaches a vehicle, wherein the first sensor (18) of the at least one wheel assembly is one or more of an inductive sensor, a laser sensor (Para. [0022], for specifics on the laser sensor see Girod, Para. [0012], which Korn incorporates by reference), a capacitive sensor, an ultrasonic sensor, an optical sensor, and a radar sensor.

Referring to Claim 13: Korn does not teach that the sensor of the at least one wheel assembly has a protection means which is positioned in front of the first sensor in respect of the direction of travel. However, Girod teaches a railway vehicle sensor system, wherein the sensor (204, 205, 206) of the at least one wheel assembly has a protection means (210) which is positioned in front of the first sensor in respect of the direction of travel. (Para. [0044]) (Figs. 13-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to provide a sensor protection means, as taught by Girod, in order to protect the sensor.

Referring to Claim 14: Korn does not specifically teach that the first sensor of the at least one wheel assembly is arranged in a height of about 0.04m - 0.5m above the rail. However, Girod teaches varying the height of the sensor above the rail according to the sensor type (compare Figs. 11 and 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to arrange the first sensor at a height of about 0.04m - 0.5m above the rail, in order to optimize the In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 19: Korn does not specifically teach a fifth sensor. However, Girod teaches two sensors for each wheel (Para. [0043]) (Fig. 11), wherein the front sensor detects track curvature (Para. [0036]) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to provide another sensor for detecting track curvature, such as the sensor taught by Girod, in order to appropriately steer the vehicle in curved sections. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 20: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, wherein the control unit (Girod, Ref. 68) is interconnected to a position determining system (Girod, Ref. 64) which provides information to the control unit about a position of the wheel assembly along the rail (Para. [0014]) (Fig. 2).

Referring to Claim 21: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, wherein the control unit (Girod, Ref. 68) uses information on the position of the wheel assembly to revert to a stored data-set (“From then on, the setting angle α is kept constant until there is a change Δx3 value in the leading single wheel 2”, Girod, Para. [0037])

Referring to Claim 22: Korn further teaches a vehicle, wherein the rolling surface of each of the first wheel (2) and the second wheel (2) is conical or cylindrical or barrel-shaped (Fig. 1).

Referring to Claim 23: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, further comprising at least two wheel assemblies, wherein the first sensor of the first wheel assembly is interconnected to the first sensor of the second wheel assembly by the control units (Girod, Para. [0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Holt (US 1,262,796).
Referring to Claim 6: Korn does not specifically teach a chassis with a cross-member separate from a steering rod. I.e., Korn’s steering rod 12 is being interpreted as a cross-member in claim 1 and cannot be interpreted as a separate steering rod in depending claim 6. However, Holt teaches a chassis with a cross-member (6) separate from the steering rod (11) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a chassis . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Montrose-Oster (US 2,042,623).
Referring to Claim 10: Korn does not teach that the rail comprises a groove acting as the inner guiding edge for the first sensor. However, Montrose-Oster teaches a steerable rail vehicle for use with a rail having a groove (page 2, column 1, lines 64-65) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a rail with a groove, as taught by Montrose-Oster, in order to limit the movement of the flange and associated wheel. 

Referring to Claim 11: Korn does not teach that the rail comprises a groove acting as the inner guiding edge for the first sensor or that the first sensor of the at least one wheel assembly determines the lateral position of the first sensor with respect to one or more of at least one upper edge and at least one flank of the groove. However, Montrose-Oster teaches a steerable rail vehicle for use with a rail having a groove (page 2, column 1, lines 64-65) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a rail with a groove, as taught by Montrose-Oster, in order to limit the movement of the flange and associated wheel and additionally for Korn’s sensor to determine the lateral position according to whatever features are present on the rail. 

Claims 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Chollet (US 4,982,671).
Referring to Claim 15: Korn does not specifically teach disc brakes. However, Chollet teaches a vehicle with steerable axles, wherein each the first wheel (3) of the at least one wheel assembly is interconnected to a first brake disc, wherein the first brake disc (at caliper 63) is arranged outside of the first wheel, and wherein the second wheel (4) of the at least one wheel assembly is interconnected to a second brake disc (at caliper 64), wherein the second brake disc is arranged outside of the second wheel (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a disc brakes, such as those taught by Chollet, in order to brake the rail vehicle.

Referring to Claim 17: Korn does not specifically teach disc brakes. However, Chollet teaches a vehicle with steerable axles, wherein the at least one wheel assembly comprises (i) a rotation axis of the first brake disc (at 63) which is arranged at an angle with respect to the rotation axis of the respective first wheel (3) and (ii) a rotation axis of the second brake disc (at 64) which is arranged at an angle with respect to the rotation axis of the second wheel (4) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a disc brakes, such as those taught by Chollet, in order to brake the rail vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and EP 1867543 A2 (“Malinsky”).
Referring to Claim 16: Korn does not specifically teach driving motors. However, Malinsky teaches a vehicle with steerable axles, wherein the at least one wheel assembly comprises (i) a first driving motor (1) which is arranged outside of the first wheel (7) and is interconnected to the first wheel by a first gear box (claim 4) and (ii) a second driving motor (1) which is arranged outside of the second wheel (7) and is interconnected to the second wheel by a second gear box (claim 4) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use driving motors and gear boxes, such as those taught by Malinsky, in order to drive the rail vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Swoager (US 3,793,966).
Referring to Claim 18: Korn does not specifically teach disc brakes arranged inside of the wheels with brake calipers attached to the hub. However, Swoager teaches disc brakes (78, 86) arranged inside of the wheels (33) with brake calipers (86) attached to the hub (Col. 6, lines 55-59) (Figs. 5 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use disc brakes, such as those taught by Swoager, in order to brake the rail vehicle.

Regarding the instant claimed steps of method claims 24-27, note that the operation of the prior structure inherently requires the method steps as claimed.

Conclusion
because it relates to railway steering sensors. Lindblom et al. (US 4,022,133) teaches a lateral truck movement control system with a sensing means for sensing irregularities in the rail (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617